Case 6:21-cv-00158-WWB-EJK Document 1-1 Filed 01/22/21 Page 1 of 4 PagelD 7

EXHIBIT
“Case 6:21-cv-00158-WWB-EJK Document 1-1 Filed 01/22/21 Page 2 of 4 PagelD 8

LAST WILL AND TESTAMENT
OF
ADDISON WOOLLEN McNAIRY

I, ADDISON WOOLLEN McNAIRY, a resident of Volusia County, Florida,

being of sound and disposing mind and memory, do hereby make, publish and declare this to be
_ my Last Will and Testament, thereby revoking all other Wills and Codicils thereto heretofore
made by me.

FIRST: I direct that all my just debts and funeral expenses be paid out of my
estate as soon after my death as is practicable.

SECOND: I hereby give, devise and bequeath to my friend, LOUISE
DRINNAN, my 1964 38 foot Pacemaker motor yacht marine vessel, named "Gondola III", VIN-
HIN FLZH05271664.

THIRD: I hereby give, devise and bequeath all the remainder of my estate, real,
personal and mixed, wheresoever situate, of which I may die seized or possessed, or to which
I may be entitled, I give, devise and bequeath all to my loving friend, NELEGENE MORGAN,
or should she fail to survive me or die simultaneous with me, then and in that event, I give,.

devise and bequeath all of the residual of my estate, real, personal and mixed, wheresoever |

situate, of which .I may die seized or possessed, or to which I may be entitled, to the surviving... |

lawful heirs of NELEGENE MORGAN, in equal shares, to share and share alike.

FOURTH: [ hereby nominate, constitute and appoint NELEGENE MORGAN,
as Personal Representative of this my Last Will and Testament. In the event NELEGENE
MORGAN shall predecease me, resign, be disqualified, refuse or be unable to act hereunder,

I nominate, constitute and appoint my friend, RAY COLEY, as First Alternate Personal
' . Case 6:21-cv-00158-WWB-EJK Document 1-1 Filed 01/22/21 Page 3 of 4 PagelD 9

Representative of this iny Last Will and Testament, without requiring any bond as such Personal
Representative. |

FIFTH: I hereby give and grant to my Personal Representative and Alternate
. _Personial Representative herein named, full power and authority to sell, lease or mortgage any |
real or personal property of which I may die seized or which may come into my estate during
the administration thereof, at such prices and on such terms as they may deem prudent, without
Order of Court, and I hereby authorize my Personal Representative and Alternate Personal —
~ Representative to compromise any claims owing to or by my estate and to carry in their own
names or the names of their nominees, all securities owned by me at the time of my death or
which may come into my estate during the administration thereof.

EXECUTED at Daytona Beach, Florida this 4 day of 4% 2007,

CRY, QWyeeyy 4 :

Addison Woollen McNairy, Testator

   

| This i instrument was signed, sealed, published and declared by the Testator as his
‘will and in our joint presence and at his request we have signed our names as attesting witnesses
in his presence and in the presence of each other this ATH dayof_ On
2007.

 

NAME

Patel Ue ge. LU CAR, Dave LeumyrLened ta

 

 
Case 6:21-cv-00158-WWB-EJK Document 1-1 Filed 01/22/21 Page 4 of 4 PagelD 10

 

STATE OF FLORIDA
COUNTY OF VOLUSIA

We, ADDISON WOOLLEN McNAIRY,_ Mj ©. Main
and. Roker} weber , the Testator and the witnesses respectively,

whose names are signed to the foregoing instrument, having been sworn, declared to the
undersigned officer that the Testator in the presence of witnesses, signed the instrument as his
Last Will, that he signed and that each of the witnesses signed in the presence of the Testator:and
in the presence of each other, signed the Will as a witness.

BWI WON, gua,

TESTATOR v

 

Sworn to and Subscribed before me by ADDISON WOOLLEN McNAIRY, the |

 

Testator, andby Micdroek CViain and Robert Wwekor
the Witnesses, this 1 _ day of ___ flAau,__ , 2007,

 

{

      

nt. 2 mada £ rea hr
NOTARY PUBLIC, State of Florida

 
